TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00451-CV


Arnell Ronald Manning, Appellant

v.

Texas Department of Protective and Regulatory Services, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. FM300781, HONORABLE CHARLES F. CAMPBELL, JR., JUDGE PRESIDING


O R D E R

PER CURIAM

	This is an appeal from a judgment in a suit affecting the parent-child relationship. 
This Court granted an extension of time for the filing of the reporters record until September 24,
2004.  The court reporter was informed that there would be no further extensions granted. 
	The court reporter for the 353rd District Court, Michelle Flanary, is ordered to file
the reporter's record no later than Friday, October 22, 2004.  See Tex. R. App. P. 35.3(c).  No
further extension of time will be granted.  See Tex. R. App. P. 37.3(a)(1).
	It is ordered this 11th day of October 2004.

Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish